 In the Matter of THE HELLER BROTHERS COMPANY OF NEWCOMERS-TOWNandINTERNATIONAL BROTHERHOOD OF BLACKSMITHS, DROPFORGERS, AND HELPERSCases Nos. C-370 and R-569File,Rasp, and Small Tool Manufacturing Industry-Check-Off:motion re-questing annulment of that part of Board's order requiring reimbursement ofemployees for amounts deducted from their wages as dues for company-domi-nated union, or for a rehearing on that issue,denied-Order:denying motion.SUPPLEMENTAL DECISIONANDORDERJuly 14, 1938On June 4, 1938, the National Labor Relations Board, herein calledthe Board, issued its Decision, Order, and Certification of Repre-sentatives in the above-entitled proceeding,, in which the Boardordered The Heller Brothers Company of Newcomerstown, Ohio,herein called the respondent, to cease and desist from certain unfairlabor practices and to take certain affirmative action including, amongother things, the reimbursement of the employees who were membersof the File and Tool Workers Union for the dues it had deductedfrom their wages.On June 25, 1938, the respondent, reserving its objections to allother pertions of the Board's order, filed with the Board a motionin which it demanded the annulment of the above-described portionof the order requiring the reimbursement of dues checked off or inthe alternative a re-hearing on that issue on the ground that theissue had not been tried at the hearing.On July 5, 1938, the Inter-national Brotherhood of Blacksmiths, Drop Forgers, and Helpersfiled with the Board an answer in opposition to the respondent'smotion.The Board has considered the respondent's motion and finds it tobe without merit.The respondent's check-off of dues for the Fileand Tool Workers Union was specifically in issue under the pleadings,17 N. LR. B. 646.S N. L R. B., No 34.301 302NATIONAL LABOR RELATIONS BOARDevidence was offered by.and received from the respondent on the issueat the hearing,and the Trial Examiner in his Intermediate Reportmade a recommendation on the issue.Thereafter,the respondentexcepted to the Trial Examiner's recommendation and was afforded'oral argument before the Board and filed a brief in support of itscontentions prior to the issuance of the order.Moreover, there isno claim of newly discovered evidence bearing upon the issue whichwas either unknown or unavailable to the respondent at the timeof the hearing and the respondent's objection relates in essence tothe propriety of the remedy afforded rather than the merits of theissue.IT IS HEREBY ORDERED that the respondent'smotion for the annul-ment of Section 2 (b) of the Board's order of June 4, 1938, or inthe alternative for a re-hearing on the issue be, and it hereby is,denied.